UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

    HORACE R. ROBINSON,
        Plaintiff,

          v.
                                                                      Civil Action No. 21-1644 (CKK)
    UNITED STATES DEPARTMENT OF
    HEALTH AND HUMAN RESOURCES,
         Defendant.



                                         MEMORANDUM OPINION
                                            (October 14, 2021)

         Plaintiff Horace Robinson, proceeding pro se, has sued the United States Department of

Health and Human Services (“HHS”) for alleged shortcomings in the agency’s handling of an

equal employment opportunity (“EEO”) complaint Mr. Robinson filed in August 2020. Now

pending before the Court is HHS’s [7] Motion to Dismiss, which seeks the dismissal of Mr.

Robinson’s complaint for lack of subject matter jurisdiction and, alternatively, for failure to state

a claim. Upon consideration of the briefing, the relevant authorities, and the record as a whole, 1

the Court will GRANT HHS’s [7] Motion. Specifically, the Court finds that the doctrine of

derivative jurisdiction applies in this case and compels dismissal. The Court, therefore, will

DISMISS Mr. Robinson’s pro se complaint WITHOUT PREJUDICE.




1
  The Court’s consideration has focused on the following:
     • Not. of Removal, ECF No. 1;
     • Compl., ECF No. 1-1;
     • Def.’s Mem. of P. & A. in Supp. of Def.’s Mot. to Dismiss (“Def.’s Mot.”), ECF No. 7-1;
     • Pl.’s Response to Def.’s Mot. to Dismiss (“Pl.’s Opp’n”), ECF No. 9; and,
     • Def.’s Reply, ECF No. 10.
In an exercise of its discretion, the Court finds that holding oral argument in this action would not be of assistance in
rendering a decision. See LCvR 7(f).

                                                           1
                                    I.    BACKGROUND

       On March 30, 2021, Mr. Robinson filed a pro se civil action against HHS in the Superior

Court of the District of Columbia (“D.C. Superior Court”). See Not. of Removal, ¶ 1. In his

complaint, Mr. Robinson alleges that he filed a “formal EEO complaint” with HHS on August 17,

2020. See Compl. at 1. But because of a conflict of interest, HHS allegedly sent Mr. Robinson’s

EEO complaint to the EEO Office at the National Aeronautics and Space Administration for

processing. Id. Thereafter, Mr. Robinson signed a letter consenting to an extension of the

investigation period for his EEO complaint through March 15, 2021. Id. According to Mr.

Robinson, however, “[t]he investigation was never performed” and “no Final Agency Decision

was issued.” Id. at 2. Mr. Robinson also contends that the “hostile work environment” claim in

his EEO complaint was impermissibly “fragmented” from his corresponding “discrimination”

claim. Id.

       Confronted by these alleged EEO deficiencies, Mr. Robinson elected “not to file an appeal

with the Merit Systems Protection Board,” but rather to file a civil action directly against HHS.

Id. As such, Mr. Robinson filed his pro se complaint in D.C. Superior Court, charging HHS with

a “failure to provide final agency action.” Id. at 1. More specifically, Mr. Robinson asserts three

nominal claims against HHS, respectively for: (1) “Failure by the Agency to conduct an

investigation with Management Directive 110,” (2) “Failure by the Agency to provide a Final

Agency Decision,” and (3) “Fragmentation of the accepted claims.” Id. Mr. Robinson further

explains that his civil complaint seeks to compel HHS to “provide the requested relief in [Mr.

Robinson’s] formal [EEO] complaint.” Pl.’s Opp’n at 2.

       After filing his complaint in D.C. Superior Court, however, Mr. Robinson did not properly

effectuate service on HHS because he failed to serve the United States Attorney’s Office with a


                                                2
copy of his complaint, as required by Federal Rule of Civil Procedure 4(i). See Not. of Removal,

¶ 1. Nonetheless, the United States Attorney’s Office for the District of Columbia eventually

received a copy of Mr. Robinson’s complaint on June 3, 2021. Id. Then, on June 17, 2021, HHS

timely removed Mr. Robinson’s complaint to federal court, see 28 U.S.C. § 1446(b)(1) (requiring

removal “within 30 days after the receipt by the defendant, through service or otherwise, of a copy

of the initial pleading”) (emphasis added), pursuant to 28 U.S.C. § 1442(a), see Not. of Removal,

¶ 3. As relevant here, § 1442(a) provides for the removal of a civil action against “any agency” of

the United States, including HHS.

       Following removal to this Court, HHS moved to dismiss Mr. Robinson’s complaint under

both Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6). In its motion, HHS first argues that

the doctrine of derivative jurisdiction strips this Court of jurisdiction over Mr. Robinson’s claims

and, therefore, compels dismissal. See Def.’s Mot. at 5–7. Alternatively, HHS advances the

merits-based argument that Mr. Robinson’s claims lack facial plausibility. See id. at 7–8. In light

of Mr. Robinson’s pro se status, the Court issued an order on July 6, 2021, directing Mr. Robinson

to respond to HHS’s dispositive motion. See Order, ECF No. 8, at 1 (citing Fox v. Strickland, 837

F.2d 507, 509 (D.C. Cir. 1988)). Mr. Robinson did so, timely filing his opposition on July 26,

2021. HHS then filed a its reply brief on August 2, 2021. Consequently, HHS’s [7] Motion to

Dismiss is fully briefed and ripe for this Court’s review.

                                 II.    LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction” and, therefore, “possess only that power

authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994). As such, a court must dismiss a case pursuant to Federal Rule of Civil Procedure

12(b)(1) when it lacks subject matter jurisdiction. In determining whether there is jurisdiction, the


                                                 3
Court may “consider the complaint supplemented by undisputed facts evidenced in the record, or

the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Coal. for Underground Expansion v. Mineta, 333 F.3d 193, 198 (D.C. Cir. 2003) (citation

omitted); see also Jerome Stevens Pharm., Inc. v. Food & Drug Admin., 402 F.3d 1249, 1253

(D.C. Cir. 2005) (“[T]he district court may consider materials outside the pleadings in deciding

whether to grant a motion to dismiss for lack of jurisdiction.”). “At the motion to dismiss stage,

counseled complaints as well as pro se complaints, are to be construed with sufficient liberality to

afford all possible inferences favorable to the pleader on allegations of fact.” Settles v. U.S. Parole

Comm’n, 429 F.3d 1098, 1106 (D.C. Cir. 2005).

        “Although a court must accept as true all factual allegations contained in the complaint

when reviewing a motion to dismiss pursuant to Rule 12(b)(1), [a] plaintiff[’s] factual allegations

in the complaint . . . will bear closer scrutiny in resolving a 12(b)(1) motion than in resolving a

12(b)(6) motion for failure to state a claim.” Wright v. Foreign Serv. Grievance Bd., 503 F. Supp.

2d 163, 170 (D.D.C. 2007) (internal citations and quotation marks omitted). Moreover, a court

need not accept as true “a legal conclusion couched as a factual allegation” or an inference

“unsupported by the facts set out in the complaint.” Trudeau v. Fed. Trade Comm’n, 456 F.3d

178, 193 (D.C. Cir. 2006) (internal citation and quotation marks omitted). And ultimately, it

remains the plaintiff’s burden to prove subject matter jurisdiction by a preponderance of the

evidence. Am. Farm Bureau v. U.S. Env’t Prot. Agency, 121 F. Supp. 2d 84, 90 (D.D.C. 2000).

                                     III.    DISCUSSION
       In its motion to dismiss, HHS invokes the doctrine of “derivative jurisdiction” to challenge

this Court’s subject matter jurisdiction over Mr. Robinson’s claims. See Def.’s Mot. at 5–7. As

set forth below, the Court agrees with HHS that the derivative jurisdiction doctrine compels



                                                  4
dismissal in this case. Accordingly, the Court will GRANT HHS’s motion under Rule 12(b)(1)

and DISMISS Mr. Robinson’s pro se complaint WITHOUT PREJUDICE.

                                                ****

       The doctrine of derivative jurisdiction traces its heritage to the near century’s old

pronouncement of the Supreme Court that “[t]he jurisdiction of the federal court on removal is, in

a limited sense, a derivative jurisdiction.” Lambert Run Coal Co. v. Baltimore & O.R. Co., 258

U.S. 377, 382 (1922). Traditionally stated, the doctrine provides that “if the state court lacks

jurisdiction over the subject matter or the parties, the federal court acquires none upon removal,

even though the federal court would have had jurisdiction if the suit had originated there.” Arizona

v. Manypenny, 451 U.S. 232, 242 n.17 (1981) (citations omitted); see also Merkulov v. United

States Park Police, 75 F. Supp. 3d 126, 129 (D.D.C. 2014). Therefore, the operative question

under the derivative jurisdiction doctrine is whether the state court from which the pending

complaint was removed originally possessed jurisdiction over that civil action. See Day v. Azar,

308 F. Supp. 3d 140, 142 (D.D.C. 2018) (“[M]y jurisdiction over Ms. Day’s claims depends on

whether the Superior Court of the District of Columbia has jurisdiction to hear Title VII claims

against federal employers.”). If not, then the federal court cannot “derive” any jurisdiction from

that state court upon removal, and dismissal is required. See Merkulov, 75 F. Supp. 3d at 129

(“[U]nder the doctrine of derivative jurisdiction, a Federal court must dismiss a case if the State

court lacked jurisdiction over the original claim.”).

       Admittedly, the justification for this derivative jurisdiction doctrine is “hardly obvious,”

Ricci v. Salzman, 976 F.3d 768, 773 (7th Cir. 2020), and the doctrine has faced considerable

scrutiny from courts and commentators alike, see, e.g., Washington v. Am. League of Professional

Baseball Clubs, 460 F.2d 654, 658 (9th Cir. 1972) (calling the doctrine a “kind of legal tour de



                                                  5
force”); Pelto v. Off. of Reg’l Chief Couns., No. 11-CV-815-WMC, 2013 WL 5295678, at *3

(W.D. Wis. Sept. 19, 2013) (describing the doctrine as “[b]ewildering”); Erwin Chemerinsky,

FEDERAL JURISDICTION § 5.5, at 288 (1989) (“This rule has little justification, but has long

existed.”). In particular, the doctrine has faced criticism for “creating ‘the anomalous result that a

case within the exclusive jurisdiction of the federal courts [cannot] be removed to a federal court’

because the State court from which the case was removed lacks jurisdiction.” Merkulov, 75 F.

Supp. 3d at 130 (quoting Wright & Miller, 14B Fed. Prac. & Proc. Civ. § 3721 (Rev. 4th ed.)).

This Court itself recently commented critically on the circuitous barrier the doctrine presents to

pro se litigants, who may not be well-versed in the technicalities of civil procedure or federal

jurisdiction. See James v. United States Postal Serv., 484 F. Supp. 3d 1, 4 (D.D.C. 2020). 2

         Perhaps because of these negative attributes inherent in the derivative jurisdiction doctrine,

Congress eliminated the doctrine altogether for cases removed under the general federal removal

statute, by amending 28 U.S.C. § 1441 in 1985 and then again in 2002. See Palmer v. City Nat.



2
               It bears mention that the Seventh Circuit has developed a uniquely persuasive application of the derivative
jurisdiction doctrine, which partially limits its peculiar effects. In that circuit, “[t]he doctrine of derivative jurisdiction
. . . is . . . understood as a procedural bar to the exercise of federal judicial power. That is, the doctrine creates a defect
in removal, but is not an essential ingredient to federal subject matter jurisdiction.” Rodas v. Seidlin, 656 F.3d 610,
619 (7th Cir. 2011) (emphasis added). Accordingly, the Seventh Circuit has concluded that a derivative jurisdiction
argument may be forfeited by a party who fails to raise it “within 30 days of removal.” Ricci v. Salzman, 976 F.3d
768, 774 (7th Cir. 2020). This 30-day rule is commensurate with the time-period for challenging traditional removal
defects under 28 U.S.C. § 1447(c). Nonetheless, the Seventh Circuit still recognizes that the derivative jurisdiction
doctrine remains mandatory and, therefore, must be applied “if properly invoked.” Ricci, 976 F.3d at 773. So long
as “a defendant timely raises the derivative jurisdiction doctrine, it erects a mandatory bar to the court’s exercise of
federal jurisdiction.” Id. at 774 (“If raised within 30 days, [the doctrine] results in dismissal without prejudice.”).

           In this case, Defendant moved for dismissal under the derivative jurisdiction doctrine within nineteen (19)
days of removal. Consequently, dismissal without prejudice would remain appropriate even under the Seventh
Circuit’s precedent. Still, the Court highlights the Seventh Circuit’s approach here as a potential framework for courts
in this jurisdiction to consider in the future, as they attempt to safeguard against any unfair or inefficient results created
by the derivative jurisdiction doctrine. See Wright & Miller, 14C Fed. Prac. & Proc. Civ. § 3726 (Rev. 4th ed.) (“The
Seventh Circuit found a way to reduce the harshness of the derivative-jurisdiction doctrine.”). The Seventh Circuit’s
“30-day rule” sensibly “puts the onus on defendants to raise the doctrine in a timely fashion and affords them its full
benefit when they do. It also spares plaintiffs the misfortune of litigating a case until the eve of judgment, just to be
booted from court without the ability to initiate a new action because the limitations period quietly expired in the
meantime.” Ricci, 976 F.3d at 774.

                                                              6
Bank, of W. Virginia, 498 F.3d 236, 245 (4th Cir. 2007) (describing the subsequent amendments).

In its current form, § 1441(f) now states: “The court to which a civil action is removed under this

section is not precluded from hearing and determining any claim in such civil action because the

State court from which such civil action is removed did not have jurisdiction over that claim.”

Yet, somewhat curiously, Congress made no such parallel amendment to 28 U.S.C. § 1442. See

Merkulov, 75 F. Supp. 3d at 130 (explaining that Congress did not abrogate the derivative

jurisdiction doctrine through an amendment to § 1442). Accordingly, district courts in this

jurisdiction have unanimously found that the derivative jurisdiction doctrine still applies to cases

against federal agencies and officers removed under § 1442(a). 3 And while the D.C. Circuit has

not yet weighed in, every other federal court of appeals to address the issue has similarly concluded

that the derivative jurisdiction doctrine applies to cases removed under § 1442(a). 4 The doctrine’s

persistence is ultimately grounded in longstanding Supreme Court precedent, which retains its

continued vitality absent any Congressional intervention to the contrary. See, e.g., State of

Minnesota v. United States, 305 U.S. 382, 389 (1939).

        And so, the derivative jurisdiction doctrine applies to Mr. Robinson’s complaint, which

HHS removed from D.C. Superior Court under 28 U.S.C. § 1442(a). See Not. of Removal, ¶ 3.

The Court must determine, therefore, whether the D.C. Superior Court possessed subject matter

jurisdiction over Mr. Robinson’s complaint at the time of removal. It did not. In his complaint,


3
  See Falice v. O’Brien, No. CV 18-2946 (CKK), 2020 WL 6146623, at *3 (D.D.C. Oct. 20, 2020); Woods v. Hawk-
Sawyer, No. CV 20-1152 (TFH), 2020 WL 6146876, at *2 (D.D.C. Oct. 20, 2020); James, 484 F. Supp. 3d at 4;
Farmer v. Disability Program Manager, No. 19-CV-01731 (TNM), 2020 WL 2571521, at *2 (D.D.C. May 21, 2020);
Williams v. Perdue, 386 F. Supp. 3d 50, 54 (D.D.C. 2019); Day v. Azar, 308 F. Supp. 3d 140, 142 (D.D.C. 2018);
Johnson v. D.C. Metro Transit Auth., 239 F. Supp. 3d 293, 296 (D.D.C. 2017); Merkulov, 75 F. Supp. 3d at 130;
Cofield v. United States, 64 F. Supp. 3d 206, 215 (D.D.C. 2014); McKoy-Shields v. First Washington Realty, Inc., No.
11-CV-01419 RLW, 2012 WL 1076195, at *2 (D.D.C. Mar. 30, 2012).
4
  See Conklin v. Kane, 634 F. App’x 69, 73 (3d Cir. 2015); Bullock v. Napolitano, 666 F.3d 281, 286 (4th Cir. 2012);
Lopez v. Sentrillon Corp., 749 F.3d 347, 351 (5th Cir. 2014); Ricci v. Salzman, 976 F.3d 768, 774 (7th Cir. 2020);
Rodriguez v. United States, 788 F. App’x 535, 536 (9th Cir. 2019); Utah v. Gollaher, 804 F. App’x 947, 950 (10th
Cir. 2020).

                                                         7
Mr. Robinson asserts claims against HHS for the agency’s alleged failure to investigate and timely

resolve his August 2020 EEO complaint. See Compl. at 1–2. But HHS is a federal agency

insulated by the sovereign immunity of the United States. See FDIC v. Meyer, 510 U.S. 471, 475

(1994). And “[a]bsent a waiver, sovereign immunity shields the Federal Government and its

agencies from suit.” Id. Moreover, “[a] waiver of the Federal Government’s sovereign immunity

must be unequivocally expressed in statutory text.” Gomez-Perez v. Potter, 553 U.S. 474, 491

(2008) (quoting Lane v. Peña, 518 U.S. 187, 192 (1996)). Mr. Robinson, however, has pointed to

no statutory text through which the United States unequivocally waived its sovereign immunity

against claims like those in Mr. Robinson’s complaint, i.e., claims that a federal agency has failed

to timely investigate an EEO complaint. See Compl. at 1–2. Neither has the Court identified any

such waiver upon its own research. Without any indication of a waiver, therefore, the Court cannot

find that HHS relinquished its sovereign immunity from suit. See Gomez-Perez, 553 U.S. at 491.

Thus, Mr. Robinson has not shown, nor can this Court find, that the D.C. Superior Court possessed

subject matter jurisdiction over Mr. Robinson’s original claims against HHS. See FDIC, 510 U.S.

at 475 (“Sovereign immunity is jurisdictional in nature.”). Under these circumstances, the doctrine

of derivative jurisdiction compels dismissal.

       The same result would adhere if the Court more generously characterized Mr. Robinson’s

pro se claims as traditional causes of action under Title VII. See Def.’s Mot. at 6–7 (describing

Mr. Robinson’s claims as Title VII claims). To be sure, Title VII does contain a recognized waiver

of sovereign immunity. Specifically, “Title VII waives the sovereign immunity of the United

States by authorizing a federal employee who has exhausted his administrative remedies to ‘file a

civil action as provided in section 2000e–5 of this title’ against ‘the head of the department,

agency, or unit’ by which he is employed.” Day v. Azar, 308 F. Supp. 3d 140, 142 (D.D.C. 2018)



                                                 8
(quoting 42 U.S.C. § 2000e–16(c) (emphasis added)). In turn, § 2000e-5 makes clear that this

waiver applies only to claims filed in “[e]ach United States district court and each United States

court of a place subject to the jurisdiction of the United States.” 42 U.S.C. § 2000e–5(f). The

D.C. Superior Court, however, is considered a state court for removal purposes, rather than a court

of the “United States.” 28 U.S.C. § 1451(1); see also Palmore v. United States, 411 U.S. 389,

408–09 (1973) (describing the District of Columbia court system as “essentially similar to those

of the local courts found in the 50 States of the Union.”). The United States’s waiver of sovereign

immunity, therefore, does not extend to Title VII claims filed in D.C. Superior Court, leaving that

court without jurisdiction over Title VII claims filed against federal agencies like HHS. See Day,

308 F. Supp. 3d at 145; Williams v. Perdue, 386 F. Supp. 3d 50, 54 (D.D.C. 2019); Bullock v.

Napolitano, 666 F.3d 281, 284 (4th Cir. 2012) (“Congress waived sovereign immunity for Title

VII suits brought by federal employees against the United States, but it explicitly provided for

jurisdiction only in federal courts. Nowhere in the language of the statutory authorization is there

a waiver as to suits that otherwise might be brought in state courts.”). As a result, the doctrine of

derivative jurisdiction equally compels the dismissal of Mr. Robinson’s claims against HHS, even

to the extent they constitute causes of action under Title VII. 5



5
  In Yellow Freight Sys., Inc. v. Donnelly, 494 U.S. 820 (1990), “the Supreme Court interpreted § 2000e–5(f) [of Title
VII] to grant concurrent jurisdiction to federal and state courts, even though the language and legislative history of
Title VII refer only to United States district courts and other United States courts.” Bullock, 666 F.3d at 285 (citing
Yellow Freight, 494 U.S. at 823–26). Although Mr. Robinson does not raise the argument, the Court notes here for
the sake of completeness that the holding in Yellow Freight does not apply in this case. The Supreme Court’s reasoning
on Yellow Freight rested on the premise that Title VII’s “complete silence” as to the role of state courts did not rebut
the presumption in favor of concurrent jurisdiction. See Yellow Freight, 494 U.S. at 823. But the question now before
the Court is whether the United States has expressly waived its sovereign immunity through “unequivocal” statutory
text. Gomez-Perez v. Potter, 553 U.S. 474, 491 (2008). While Title VII’s “silence” on the role of state courts does
not rebut the presumption in favor of concurrent jurisdiction, neither does it expressly waive the United States’s
sovereign immunity. As explained supra, the United States has not expressly consented to suit under Title VII in state
courts. Therefore, while state courts may have concurrent jurisdiction over Title VII claims against private employers,
see Carter-Obayuwana v. Howard Univ., 764 A.2d 779, 786 n.16 (D.C. 2001), the doctrine of sovereign immunity
separately deprives them of jurisdiction over Title VII claims against federal agencies, see Bullock, 666 F.3d at 285–
86; Day, 308 F. Supp. 3d at 144–45. Those claims must be pursued in federal courts.

                                                           9
                                     IV.    CONCLUSION

       For the reasons set forth above, the Court will GRANT HHS’s [7] Motion to Dismiss. The

Court concludes that the D.C. Superior Court did not possess subject matter jurisdiction over Mr.

Robinson’s complaint at the time HHS removed this case pursuant to 28 U.S.C. § 1442(a).

Accordingly, the doctrine of derivative jurisdiction compels the dismissal of Mr. Robinson’s pro

se complaint. The Court, therefore, will DISMISS Mr. Robinson’s complaint under Federal Rule

of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. The Court, however, will

dismiss the complaint WITHOUT PREJUDICE, which allows Mr. Robinson to re-file his

complaint in a court of competent jurisdiction with the benefit of the explanation provided in this

Memorandum Opinion.

       An appropriate Order accompanies this Memorandum Opinion.

Dated: October 14, 2021
                                                            /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                10